USCA1 Opinion

	




                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT        No. 96-1923                                HENRY C. SEEKAMP, JR.,                                Plaintiff, Appellant,                                          v.                               RONALD MICHAUD, et al.,                                Defendants, Appellees.                                                                                      ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                              FOR THE DISTRICT OF MAINE                       [Hon. Gene Carter, U.S. District Judge]                                          ___________________                                                                                      ____________________                                        Before                                 Cyr, Circuit Judge,                                      _____________                            Coffin, Senior Circuit Judge,                                    ____________________                              and Lynch, Circuit Judge.                                         _____________                                                                                      ____________________             Michael J. Waxman for appellant.             _________________             Leanne  Robbin, Assistant  Attorney  General,  with  whom  Andrew             ______________                                             ______        Ketterer,  Attorney General,  and Peter  J. Brann,  Assistant Attorney        ________                          _______________        General, were on brief for appellees.                                                                                      ____________________                                    March 26, 1997                                                                                      ____________________                    CYR, Circuit  Judge.  Appellant Henry  C. Seekamp, Jr.,                    CYR, Circuit  Judge.                         ______________          challenges a summary judgment ruling disallowing his civil rights          claims against  various Maine  State Police ("MSP")  officers and          their supervisor, based on  an alleged Fourth Amendment violation          stemming from  a roadblock established by  the defendant officers          on the Maine Turnpike.  We affirm the district court judgment.                                          I                                          I                                      BACKGROUND                                      BACKGROUND                                      __________                    The material facts are not in dispute.  At approximate-          ly 1:00 a.m.  on July 14, 1994,  Seekamp left his  parents' resi-          dence in Scarborough, Maine, for  the asserted purpose of picking          up the pieces of his former life in Arkansas, where his relation-          ship with a girlfriend  and his career in  the United States  Air          Force  were abruptly ended  by an  automobile accident  in April,          1993, which left him with a brain injury.                     As  Seekamp was  proceeding south  through a  50 m.p.h.          zone on  Route 1, his  Chevrolet Monte  Carlo was  clocked at  63          miles  per hour  by Scarborough  Police Sergeant  Eugene O'Neill.          After Seekamp  failed to heed Sergeant O'Neill's  signal to stop,          O'Neill followed  him into Saco  where local police  units joined          the  pursuit.  Undeterred, Seekamp not  only ignored the pursuing          police  vehicles but drove through  the Maine Turnpike toll plaza          at Saco, and onto a southbound lane, without stopping.                      Alerted by Sergeant  O'Neill, the  MSP assumed  further          responsibility for the pursuit after learning  that the driver of          the Monte  Carlo had eluded  a police officer     a felony  under                                          2          Maine law.  See  Me. Rev. Stat.  Ann., tit. 29-A,  2501-A  (1994)                      ___          (repealed  and replaced on January 1, 1995  by P.L. 1995, Ch. 65,          codified as Me.  Rev. Stat.  Ann. tit. 29-A,    2414(3)  (1996)).          Situated  farther  south near  the  Biddeford  exit, MSP  Trooper          Ronald Michaud took up the pursuit at approximately 1:35 a.m.  In          an effort to force Seekamp to a stop, Trooper Michaud attempted a          "rolling roadblock" by driving  in front of the Monte  Carlo then          decelerating  to force  Seekamp to  slow as  well.   Michaud soon          abandoned  the  rolling  roadblock when  Seekamp  responded  with          reckless attempts to get around the police cruiser.                     At approximately 1:45 a.m., Trooper Michaud  received a          radio dispatch  to the effect  that Seekamp's father  had advised          that  his brain-injured son was operating the Monte Carlo but was          unarmed and neither suicidal nor  under the influence of  alcohol          or drugs.   Trooper Michaud considered the information both stale          and unverifiable because Seekamp, Sr., could  not have known what          happened to his son after leaving the family home some 45 minutes          earlier.                     Meanwhile,  MSP Sergeant  Steven  Beal and  MSP Trooper          Thomas Arnold had  joined the  pursuit north of  the Wells  exit.          During this phase, Seekamp continued his erratic driving  and was          clocked by Trooper  Michaud at speeds  up to  97 miles per  hour.          About  the same time and  at Trooper Michaud's  request, MSP Ser-          geant  Beal directed  MSP  Trooper Larry  McAfee  to establish  a          roadblock north of the York toll plaza.                      The roadblock  was set up approximately  800 feet north                                          3          of the York  toll plaza, at the end  of a 1500-foot straightaway.          First, Trooper McAfee commandeered a flatbed tractor-trailer unit          loaded with lumber sheathed in white plastic and directed that it          be  parked across the three southbound travel lanes, with its cab          at  the  guardrail.    Once in  place,  the  tractor-trailer unit          extended  almost  entirely across  the  southbound travel  lanes.          McAfee completed the blocking  of the southbound travel  lanes by          parking his  police cruiser  at the rear  of the  tractor-trailer          unit, with  its headlights pointing  north in the  direction from          which Seekamp would be approaching.                     After turning on the cruiser's headlights, blue lights,          and  flashers, McAfee  directed  other tractor-trailers  to  park          along the breakdown lane parallel to the blocked travel lanes.  A          fifty-foot gap was left between two of  the tractor-trailer units          parked in  the breakdown  lane, to  permit  vehicular traffic  to          proceed  onto the breakdown lane and around the roadblock at slow          speed,  with police assistance.   The headlights  of the tractor-          trailer unit at the northern end of the fifty-foot gap illuminat-          ed the avenue of vehicular egress along the breakdown lane.                      The entire roadblock  area was brightly  illuminated by          overhead street lights, the lights from Trooper McAfee's cruiser,          and the  headlights of the commandeered  tractor-trailer blocking          the  southbound travel lanes.   In addition, upon  arrival at the          roadblock site to assist Trooper McAfee, MSP Trooper Kevin Curran          parked  his cruiser in a southbound travel lane with its flashers          on and its headlights directed at the roadblock as well.                                          4                    What with the bright white plastic sheathing around the          lumber on the tractor-trailer unit blocking the southbound travel          lanes,  the roadblock  area was  visible from  approximately 1500          feet along the straightaway approaching the York toll plaza.1  As          the  Monte Carlo approached  the roadblock, it  appeared to brake          several  times yet failed to come  to a complete stop even though          the  pursuing police cruisers had slowed to allow Seekamp room to          maneuver.   Ultimately,  it collided  with the  rear axle  of the          tractor-trailer unit  parked across the southbound  travel lanes,          causing  Seekamp  a hairline  fracture of  the  hip and  a severe          facial laceration.                    Seekamp brought suit under 42 U.S.C.   1983 against the          subordinate MSP defendants, alleging Fourth Amendment violations;          and  against  MSP  Chief  Alfred Skofield,  Jr.,  for  failure to          provide adequate  training and  supervision.  The  district court          awarded  summary judgment  to all  defendants on  the alternative          grounds that the roadblock was reasonable and all defendants were          entitled  to qualified immunity.  Seekamp v. Michaud, 936 F. Supp                                            _______    _______          23, 28-30 (D. Me. 1996).                                        ____________________               1Defendants  produced  the  uncontroverted affidavit  of  an          expert who attested that  a motor vehicle traveling at  100 miles          per hour can  come to  a stop within  400 feet.   He opined  that          there was  ample room for Seekamp  to bring the Monte  Carlo to a          full stop without contacting the roadblock.  Moreover, the record          reflects that Seekamp did slow to between 35 and 50  m.p.h. as he          approached the roadblock.   Finally, Seekamp testified at deposi-          tion that  he could have stopped the Monte Carlo but for the fact          that its brakes were not functioning properly.                                          5                                          II                                          II                                     DISCUSSION2                                     DISCUSSION                                     __________          1.   Subordinate MSP Defendants          1.   Subordinate MSP Defendants               __________________________                    Seekamp  claims the subordinate MSP defendants violated          his Fourth Amendment right to be free  from unreasonable seizures          of his person.   Since Seekamp acknowledges probable cause  for a          warrantless arrest, we need  only determine whether the roadblock          effected  a Fourth Amendment seizure  and, if so,  whether it was          reasonable.3                 A.   Did the Roadblock Effect a Fourth Amendment Seizure?               A.   Did the Roadblock Effect a Fourth Amendment Seizure?                    ____________________________________________________                    The  defendants  contend  that  the  roadblock did  not          constitute  a  Fourth  Amendment  seizure  because  it  permitted          vehicular  traffic  to maneuver  through  the fifty-foot  opening          designedly left  between two of the  tractor-trailer units parked          in the breakdown lane to the right of the westernmost, southbound                                        ____________________               2We review a grant of summary judgment  de novo.  Sanchez v.                                                       __ ____   _______          Alvarado, 101 F.3d 223, 227 (1st Cir. 1996).   The district court          ________          will  be  affirmed if  "the  pleadings,  depositions, answers  to          interrogatories, and  the admissions  on file, together  with the          affidavits,  if any,  show  that there  is  no genuine  issue  of          material  fact, and that the moving party is entitled to judgment          as a matter of law."  Fed. R. Civ. P. 56(c).               3As eluding a police officer is a felony, see Me. Rev. Stat.                                                         ___          Ann. tit.  29-A,  2501-A (1994),  and Seekamp  had been  observed          doing  so, see  supra at  p. 2,  there was  probable cause  for a                     ___  _____          warrantless arrest.   See  United States  v. Sepulveda, 102  F.3d                                ___  _____________     _________          1313, 1316 (1st Cir. 1996)  ("[P]robable cause requires only that          the  police have 'reasonable  grounds to believe'  that [the sus-          pect]  had  committed [a]  crime."); see  also  Joyce v.  Town of                                               ___  ____  _____     _______          Tewksbury,  104  F.3d  507,  510-11 (1st  Cir.  1997)  (upholding          _________          warrantless  arrest based  on probable  cause in  exigent circum-          stances  such as pursuit of  fleeing felon); Me.  Rev. Stat. Ann.          tit. 17-A,   15 (A)(3) (West Supp. 1996)  (permitting warrantless          arrest  by police officer with probable cause to believe arrestee          committed or is committing Class C crime).                                            6          travel lane.  We do not agree.4                    Almost a  decade ago,  the Supreme  Court dealt  with a          vehicular collision involving  a so-called "deadman's roadblock,"          designed and  constructed  to  block off  an  entire  roadway  by          placing an unilluminated tractor-trailer unit just beyond a curve          and  locating a police cruiser directly in front of the roadblock          with its headlights aimed at the oncoming target vehicle, thereby          blinding the  driver to  the impassable highway  obstruction just          around the  curve.   Brower  v. Inyo  County, 489  U.S. 593,  594                               ______     ____________          (1989).   Brower nevertheless enunciates a rule  that renders its                    ______          egregious facts largely immaterial  to the required Fourth Amend-          ment inquiry into whether a roadblock "seizure" has occurred.                     Writing for the Court,  Justice Scalia explained that a          Fourth Amendment seizure occurs "only when there  is a governmen-          tal termination of freedom of movement through means intentional-                                                 _______ _____ ____________          ly  applied," id. at 597;  see also Landol-Rivera  v. Cruz Cosme,          __  _______   __           ___ ____ _____________     __________          906 F.2d 791,  795 (1st  Cir. 1990) (same),  explaining that  "it          [is] enough  for a seizure that  a person be stopped  by the very          instrumentality set in  motion or  put in place  to achieve  that                                        ____________________               4We note that  a great many   1983 claims are resolved under          the  doctrine  of  qualified  immunity,  see,  e.g.,  Hegarty  v.                                                   ___   ____   _______          Somerset  County,  53 F.3d  1367,  1379, 1381  (1st  Cir.), cert.          ________________                                            ____          denied, 116 S. Ct. 675  (1995), without considering their consti-          ______          tutional  merit.  Our  most recent decision  involving an alleged          seizure by roadblock, Horta v.  Sullivan, 4 F.3d 2, 15  (1st Cir.                                _____     ________          1993) (declining to  consider whether  partial roadblock  consti-          tuted  a seizure),  was such  a case.   With  that constitutional          issue squarely presented in  the case now before us,  however, we          take the occasion  to discuss the  merits in some  detail with  a          view  to  affording a  modicum  of  concrete  guidance not  often          warranted in our earlier cases.                                           7          result."  Brower, 489 U.S. at 599.  The majority  opinion went on                    ______          to say:                     [A] roadblock is not just  a significant show                    of authority  to induce a voluntary stop, but                    it is designed to  produce a stop by physical                    impact if  voluntary compliance does  not oc-                    cur.  It may  well  be that  respondents here                    preferred, and indeed  earnestly hoped,  that                    Brower  would stop on his own, without strik-                    ing the barrier, but we do not think it prac-                    ticable to  conduct such an inquiry into sub-                    jective intent.  Nor do we think it possible,                    in determining whether there  has been a sei-                    zure in  a case such as  this, to distinguish                    between a roadblock that  is designed to give                    the oncoming driver the option of a voluntary                    stop  (e.g., one  at the  end of  a straight-                           ____                    away), and  a roadblock that is designed pre-                    cisely  to  produce  a  collision  (e.g., one                                                        ____                    located just around a bend).          Id. at 598 (citations omitted).            __                    Thus, for purposes of determining whether the roadblock          in  this case worked a Fourth Amendment seizure under Brower, the                                                                ______          controlling consideration is not  whether it was brightly illumi-          nated, located at the  end of a long straightaway, or  afforded a          restrictive  avenue of egress.5   Rather, it constituted a Fourth          Amendment seizure because Seekamp "was meant to be stopped by the          physical  obstacle of  the  roadblock     and  . .  .  he was  so          stopped."  Id. at 599.6                       __                                        ____________________               5The district court found that "[t]he escape route consisted          of  making a 90-degree turn into a corridor []invisible to oncom-          ing  traffic."   Seekamp, 936  F. Supp.  at 28  n.5.   Thus, even                           _______          though the  entrance to the invisible  corridor was approximately          50 feet  wide, it  was necessary  for McAfee to  point it  out to          approaching vehicles.  Id.  These findings are not in dispute.                                 ___               6The dictum in  Horta v. Sullivan, 4 F.3d at  15 ("It may be                               _____    ________          that  the illuminated blocking of  a single lane  at a point some          distance  from where  the  block could  be  seen by  the  pursued                                          8                    The Brower  standard for  determining whether  a Fourth                        ______          Amendment  seizure  has occurred  applies  whenever  "there is  a          governmental  termination  of freedom  of movement  through means          intentionally applied."   Id. at 597  (emphasis omitted).   Thus,                                    __          for  example,  if the  MSP troopers  had  resorted to  some other          method, such as the use of spike mats, a Fourth Amendment seizure          would have occurred  provided Seekamp  was "stopped  by the  very          instrumentality set in  motion or  put in place  to achieve  that          result."   Id. at 599.   See also Landol-Rivera, 906  F.2d at 796                     __            ___ ____ _____________          ("It  is  intervention directed  at  a  specific individual  that          furnishes the basis for a Fourth Amendment claim.").               B.   Did the Roadblock Effect an Unreasonable Seizure?               B.   Did the Roadblock Effect an Unreasonable Seizure?                    ________________________________________________                    We determine the "reasonableness" of a Fourth Amendment          seizure by balancing "'the nature and quality of the intrusion on          the individual's Fourth Amendment interests' against the counter-          vailing governmental interests at stake."   Graham v. Connor, 490                                                      ______    ______          U.S. 386, 396 (1989) (quoting Tennessee v. Garner, 471  U.S. 1, 8                                        _________    ______          (1985)).    The  Fourth  Amendment  reasonableness test  requires          careful attention  to the  circumstances in the  particular case.          McCabe  v. Life-Line Ambulance Serv., Inc., 77 F.3d 540, 546 (1st          ______     _______________________________          Cir.), cert. denied,  117 S. Ct. 275 (1996).  Moreover, "a viable                 ____  ______          excessive  force claim  must demonstrate  that the  police defen-                                        ____________________          vehicle would not amount to a seizure."), relied on by appellees,          not only  describes a  distinctively different roadblock,  but is          prefaced  by the explicit observation that the court did not need          to  decide whether "this partial roadblock  amounted to a seizure          under  the  Fourth  Amendment[,]"  id.,  because  defendants were                                             ___          entitled to qualified immunity.  Id. at 9, 11-15.                                            ___                                          9          dant['s] actions were not objectively reasonable, viewed in light          of the facts and circumstances confronting him and without regard          to his  underlying intent or  motivation."  Alexis  v. McDonald's                                                      ______     __________          Restaurants of Massachusetts,  Inc., 67 F.3d  341, 352 (1st  Cir.          ___________________________________          1995).  See also Graham, 490 U.S. at 397.                    ___ ____ ______                    Graham identifies three  factors for evaluating whether                    ______          the force used  to effect a  seizure was objectively  reasonable:          (1) the severity of the crime,  (2) whether there was "an immedi-          ate  threat to  the safety of  the officers  or others";  and (3)          whether the  suspect was, inter alia,  "actively resisting arrest                                    _____ ____          or  attempting to  evade arrest  by flight."   Id.  at 396.   See                                                         __             ___          Alexis,  67 F.3d at 352-53.   Under these  standards, we conclude          ______          that the  district court  correctly ruled  that no rational  jury          could have found this  roadblock unreasonable in the circumstanc-          es.  See Seekamp, 936 F. Supp. at 28.               ___ _______                    Seekamp contends that  the roadblock  was set  up in  a          manner likely to kill him.   See Brower, 489 U.S. at  599 (noting                                       ___ ______          that the potential for recovery by Brower arose "only because the          unreasonableness . . . allege[d] consist[ed] precisely of setting          up the roadblock in such a manner as to be likely to kill him.").          In  that  event,  he  argues, the  more  particularized  analysis          employed  in Garner,  471 U.S.  at 11,  prohibiting  deadly force                       ______          against fleeing  suspects  who pose  no immediate  danger to  the          officers or the public,  displaces the Graham analysis.   We need                                                 ______          only consider the evidence  material to the threshold requirement          that  the roadblock  be shown  to have  been set  up in  a manner                                          10          likely to kill Seekamp.                     Unlike the "deadman's roadblock" in Brower, 489 U.S. at                                                        ______          594  (unilluminated  roadblock hidden  beyond  sharp  curve), the          Seekamp roadblock was brightly illuminated and located at the end          of a long straightaway.  The undisputed evidence established that          it was visible from approximately 1500 feet to the north and that          the  Monte Carlo  could  have been  brought  to a  complete  stop          without contacting  the roadblock equipment but  for its malfunc-          tioning brakes.   An adequate corridor  for circumvention, though          not readily apparent to  vehicles approaching at excessive speed,          had enabled many motorists to bypass the roadblock before Seekamp          arrived.7   The Seekamp roadblock thus  stands in marked contrast          to  the  "deadman's roadblock"  in  Brower and  the  bullet which                                              ______          stopped the fleeing suspect  in Garner.  Compare Donovan  v. City                                          ______   _______ _______     ____          of Milwaukee,  17 F.3d 944, 949-50 (7th Cir. 1994) (differentiat-          ____________          ing, based on  relative likelihood  of death  or serious  injury,          between  the nondeadly force employed by ramming a police cruiser          into a  speeding car and the  deadly force employed  by driving a          cruiser into a speeding motorcycle).                      At the time  Trooper McAfee established  the roadblock,          there existed  probable  cause  to  believe that  Seekamp  was  a          fleeing felon who  had eluded local  law enforcement officers  in          Scarborough and  Saco  and continued  to elude  the pursuing  MSP                                        ____________________               7Even though the district  court found the roadblock reason-          able without regard  to the  corridor designedly  left to  permit          safe  passage for vehicles traveling at  slow speed, see Seekamp,                                                               ___ _______          936 F.Supp at 29, its existence, whether or not determinative, is          a circumstance material to the reasonableness of the roadblock.                                            11          troopers, see  Me. Rev.  Stat.  Ann., tit.  29-A,  2501-A  (1994)                    ___          (class C crime to  elude officer at reckless speeds  resulting in          chase);  see also  Me. Rev.  Stat. Ann.  tit. 17-A,    1252(2)(C)                   ___ ____          (1964) (class  C crime  punishable by five  years' imprisonment).          Seekamp  committed  lesser  crimes  as  well,  which  nonetheless          endangered  the  pursuing  officers  and  the  traveling  public:          driving  at 97 m.p.h. in a 65  m.p.h. zone on the Maine Turnpike,          see Me.  Rev. Stat. Ann. tit.  29-A,   2074(3) (West  Supp. 1996)          ___          (class E  crime to  exceed  posted speed  limit by  more than  30          m.p.h.), and  driving to  endanger  by maneuvering  to evade  the          rolling  roadblock, see  Me. Rev.  Stat. Ann.  tit. 29-A,    2413                              ___          (class E crime) (1964); see also Me. Rev. Stat. Ann. tit. 17-A,                                    ___ ____          1252(2)(E)  (1964)  (class E  crimes  punishable  by six  months'          imprisonment).  Moreover, Seekamp  had been evading  apprehension          throughout  the  chase.   See Graham,  490  U.S. at  396 (evading                                    ___ ______          arrest  by  flight  a  factor in  determining  reasonableness  of          seizure).  Thus, the factors for determining reasonableness under          Graham all weighed heavily in  favor of employing nondeadly force          ______          to contain Seekamp.                     Finally,  even assuming the  information transmitted to          Trooper  Michaud  regarding the  identity  and  condition of  the          driver of the Monte Carlo was neither stale nor unverifiable, the          outcome  under Graham would not be altered.  Relying on firsthand                         ______          observation  and  eyewitness reports  from other  law enforcement          officers  engaged in  the pursuit,  Trooper Michaud  had probable          cause to  believe  that a  fleeing  felon, driving  at  excessive                                          12          speeds,  had resorted  to reckless efforts  to evade  the rolling          roadblock  and  refused to  stop.    In these  circumstances  the          information regarding the purported identity and condition of the          person driving the Monte Carlo could not have affected the Graham                                                                     ______          analysis because the officers were  faced with a situation  which          fully  warranted a  nondeadly  roadblock based  on the  available          objective  information and  the  serious  danger  posed,  without          regard  to  the  particular  influences  prompting  the  driver's          dangerous actions.  See id. at 396-97.                                ___ ___                    The  Supreme Court  has  held, in  a closely  analogous          context, that the constitutionality of  a seizure based simply on          reasonable suspicion  does not depend exclusively  on whether the          police  employed  the  "least  intrusive  [investigatory]  means"          available.  United States v. Sokolow, 490 U.S. 1, 11 (1989) ("The                      _____________    _______          reasonableness of the officer's  decision to stop a suspect  does          not  turn on  the  availability of  less intrusive  investigatory          techniques.").  See also United States v. LaFrance, 879 F.2d 1, 5                          ___ ____ _____________    ________          (1st Cir. 1989) (same).  As the Court has explained:                    A creative judge engaged in post hoc  evalua-                    tion  of  police  conduct can  almost  always                    imagine  some alternative means  by which the                    objectives  of the  police  might  have  been                    accomplished.   But "[t]he fact that the pro-                    tection of the public might have  been accom-                    plished  by less  intrusive  means  does  not                    itself render the  search unreasonable."  The                    question is  not  simply whether  some  other                    alternative  was  available, but  whether the                    police acted unreasonably  in failing to rec-                    ognize or pursue it.          United  States v. Sharpe, 470 U.S.  675, 686-87 (1985) (citations          ______________    ______          omitted)  (upholding duration  of investigatory  stop as  reason-                                          13          able).         Moreover, Seekamp proffers no  reasonable alterna-          tive for  resolving the  safety threat  posed by  his persistent,          irresponsible  conduct.    True,  the  defendant  officers  never          resorted  to the  alternative Seekamp  now proposes:   abandoning          their  pursuit.  Implicit in  this suggestion, of  course, is the          premise that fleeing felons  must be allowed to proceed  on their          reckless way without answering for their criminal conduct despite          the ongoing risk to the traveling public.  The defendant officers          recognized  that inaction  on their  part was  not a  responsible          option  in the  circumstances.  We  do likewise  by acknowledging          that  their actions in setting up the roadblock and effecting the          seizure through nondeadly force were reasonable.8          3.   Supervisory Liability          3.   Supervisory Liability               _____________________                    Seekamp  contends  that  MSP Chief  Skofield  failed to          provide  the defendant  MSP troopers  with adequate  training and          supervision.  Supervisory liability under 42 U.S.C.   1983 cannot          be predicated on  a respondeat superior theory, Hegarty,  53 F.3d                              __________ ________         _______          at 1379, but "'only on  the basis of [the supervisor's]  own acts          or  omissions[,]'"  Sanchez v.  Alvarado, 101 F.3d  223, 227 (1st                              _______     ________          Cir. 1996) (quoting  Figueroa v. Aponte-Roque, 864  F.2d 947, 953                               ________    ____________          (1st Cir. 1989))  (alteration in  original).  As  we pointed  out          almost a decade ago, a supervisor:                    can  be held liable . . . if (1) the behavior                    of  [his] subordinates results in a constitu-                    tional violation, and (2)  the [supervisor]'s                                        ____________________               8Therefore,  we  need  not address  the  qualified  immunity          claims.  See  Horta, 4  F.3d at 9  (bypassing qualified  immunity                   ___  _____          claims in favor of decision on merits).                                          14                    action   or  inaction   was  "affirmative[ly]                    link[ed]" to  that behavior in  that it could                    be  characterized as  "supervisory encourage-                    ment, condonation or acquiescence"  or "gross                    negligence amounting  to deliberate indiffer-                    ence."          Lipsett v. University of Puerto Rico, 864 F.2d 881, 902 (1st Cir.          _______    _________________________          1988) (citations  omitted).  Moreover, the  indifference required          to  support  supervisory liability  under  section  1983 must  be          "deliberate,  reckless  or   callous."    Gutierrez-Rodriguez  v.                                                    ___________________          Cartagena, 882 F.2d 553, 562 (1st Cir. 1989).   Thus, the "affir-          _________          mative  link" required between the action or inaction of a super-          visor and  the behavior of subordinates  "contemplates proof that          the  supervisor's conduct  led inexorably  to the  constitutional          violation."  Hegarty, 53 F.3d at 1380.                       _______                    The present  claim fails  at a  primitive level,  as it          meets neither test under Lipsett.  First, because the behavior of                                   _______          the subordinate MSP officers was reasonable in the circumstances,          see supra pt. II,  B, the required predicate     a constitutional          ___ _____          violation  by  the subordinate      cannot be  established.   See                                                                        ___          Lipsett, 864 F.2d at 902.  Second, Seekamp adduced no evidence of          _______          supervisory indifference to proper police training on the part of          defendant Skofield, let alone  a level of indifference sufficient          to sustain  a  section 1983  supervisory  liability claim.    See                                                                        ___          Sanchez, 101 F.3d at 229 (mere laxity insufficient to establish            _______          1983 supervisory liability).  Quite the contrary, it is undisput-          ed  that each  subordinate  defendant received  training on  high          speed pursuit and roadblocks, including a refresher course on MSP          high speed pursuit policy, within the year preceding the incident                                          15          sub judice which itself  reflected no inadequate training whatso-          ___ ______          ever.                                         III                                         III                                      CONCLUSION                                      CONCLUSION                                      __________                    The district court judgment is affirmed.                                                    affirmed                                                   ________                                          16